DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-12 are pending.
Claims 1, 8, 9, 10, and 11 are currently amended.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: recited language in claim 8, “a region radially inside of the toroidal region that does not vary in thickness” is not disclosed in applicant’s written description.

Claim Objections
Claim 8 objected to because of the following informalities:
Claim 8 recites “toroidal region” while the specification recites “a toroidal thickness varying region”. The applicant should use same name and or reference when recites a structure throughout the disclosure in order to promote clarity of the invention. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 recites “a region radially inside of the toroidal region that does not vary in thickness” is a negative limitation added into the specification1. The original written description does not support the limitation as claimed and is therefore, which raises a new matter to the specification. All the dependent claims inherit the same issue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAMATA (JP 2015003325) in view of Tsuchimoto (JP 2009078842).
Regarding claim 1, Kamata discloses, A container lid (4) for application to a container having a mouth neck section to seal the mouth neck section (Fig.2), the container lid (4) comprising a body made of a thin metal plate (Para 0002), the body having a circular top panel wall ( para 0019, Fig.1,41), and a cylindrical skirt wall (42) extending downwardly from a peripheral edge of the top panel wall (Para 0019, 41) ; and a synthetic resin liner (5) disposed on an inner surface of the top panel wall of the body (Para 0021), the liner being composed of a first layer (51A) formed by press-molding a rigid synthetic resin material supplied to the inner surface of the top panel wall (Para 0029); and a second layer (52A) formed by press-molding a flexible synthetic resin material supplied to a lower surface of the first layer(Fig. 7, Para 0031) ,the rigid synthetic resin material of the first layer having superior gas barrier properties (Para 21 )relative to the flexible synthetic resin material of the second layer (The first layer 51 is made of polypropylene which is the same material used in the instant application which is disclosed to have higher gas barrier properties in para. 19 of the written description), and the flexible synthetic resin material of the second layer having sealing properties (Para 21, “The sealing layer 52 is formed of an elastomer resin or the like softer than the sliding layer 51 and has a sealing function.) the first layer of the liner having a circular central portion extending along the inner surface of the top panel of wall of the body (Fig.7) and the second layer (52A) of the liner being laminated (Para 0009) to the central portion of the first layer(Fig.1; 52A is laminated to 51A and the central portion is part of the first liner 
However, Kamata does not disclose a toroidal outer peripheral edge portion extending along an inner surface of an outer peripheral edge part of the top panel wall of the body and along an inner surface of an upper end part of the skirt wall, a wall thickness of a radially inner region of the outer peripheral edge portion of the first layer of the liner is larger than a wall thickness of a radially outer region of the central portion of the first layer and a step is present at a boundary between the central portion and the outer peripheral edge portion of the first layer .
Tsuchimoto is in the field of endeavor and discloses a first layer of the liner (11) having a circular central portion (See annotated figure below) extending along the inner surface of the top panel wall of the body  ; and a toroidal outer peripheral edge portion (See annotated figure below) extending along an inner surface of an outer peripheral edge part of the top panel wall of the body (Fig.1) and along an inner surface of an upper end part of the skirt wall (Fig.1) , the toroidal outer peripheral edge portion having a radially inner region (See annotated fig below), wherein the radially inner region of the outer peripheral edge portion of the first layer has a wall thickness and a step is present at a boundary between the central portion and the toroidal outer peripheral edge portion of the first layer (Para 14; “The thin disk-shaped portion 11-2 is formed in a disk shape having a step surface so as to be in contact with the inner surface of the top wall of the cap main body from the inner peripheral edge of the thick annular portion 11-1 and a second liner portion is formed on the step surface.” Fig.1; A step exist between the border of the central portion and outer peripheral edge portion).
[AltContent: arrow][AltContent: textbox (a radially inner region)]
    PNG
    media_image1.png
    455
    744
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Kamata to incorporate a toroidal outer peripheral edge portion extending along an inner surface of an outer peripheral edge part of the top panel wall of the body and along an inner surface of an upper end part of the skirt wall, a wall thickness of a radially inner region of the outer peripheral edge portion of the first layer of the liner is larger than a wall thickness of a radially outer region of the central portion of the first layer and a step is present at a boundary between the central portion and the outer peripheral edge portion as taught by Tsuchimoto for the purpose of preventing gas from passing from inside and outside (para 0002).
The limitation “sufficient to minimize damage caused by action of a press-molding member thereon during molding of the second layer” is considered to be product-by-process limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. See MPEP 2113 (I). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite 


Regarding claim 2, Kamata- Tsuchimoto discloses all the elements of claim 1. Tsuchimoto discloses a step that exist at the border of the central portion and the outer peripheral edge portion. However, Tsuchimoto does not explicitly discloses the step measure 0.05 to 0.04 mm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamata-Tsuchimoto to incorporate a step measures to be 0.05 to 0.04 mm since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See   MPEP § 2144.04(IV).

Regarding claim 3, Kamata- Tsuchimoto discloses all the elements of claim 1. Additionally, Kamata discloses a toroidal thickness varying region whose thickness gradually decreases radially outwardly is present in the central portion of the first layer (Para 40, Fig.7 “[…] the surface S of the sliding layer 51A can be configured to have a radial gradient which is a downward slope from the central portion to the peripheral portion.)

Regarding Claim 4, Kamata- Tsuchimoto discloses all the elements of claim 3. Additionally, Kamata discloses a second layer (52A) has a circular thin-walled central portion (52 A, Fig. 7), and a toroidal thick- walled outer peripheral edge portion (54); an annular protrusion (54, Fig.7) protruding downward is present in a radially inner region of the thick-walled outer peripheral edge portion (See 

    PNG
    media_image2.png
    416
    688
    media_image2.png
    Greyscale


Regarding Claim 5, KAMATA- Tsuchimoto discloses all the elements of claim 4. Additionally, KAMATA discloses the thickness varying region of the first layer (51A) is located opposite a radially outer region of the thin-walled central portion of the second layer (52 A) (Fig.7); and a thickness of the radially outer region of the thin-walled central portion of the second layer (52 A, See annotated figure below) gradually increases radially outwardly in accordance with thickness variations of the thickness varying region of the first layer (51 A) (Fig.1, Para 0013,KAMATA).

    PNG
    media_image3.png
    293
    477
    media_image3.png
    Greyscale

Regarding claim 6, KAMATA-Tsuchimoto discloses all the elements of claim 3. Additionally, Kamata discloses the thickness varying region of the first layer inclines at an inclination angle (Fig.7). However, KAMATA does not explicitly disclose an inclination angle of 0.5 to 3 degrees relative to a horizontal. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include a thickness varying region that inclines at an inclination angle of 0.5 to 3.0 degrees relative to a horizontal. Doing so would improves the flowability of the resin from the central portion to the periphery during molding of the second liner (Para 0021) as taught by KAMATA. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding Claim 7, KAMATA- Tsuchimoto discloses all the elements of claim 4. Additionally, KAMATA discloses a lid wherein the container is made of a thin metal plate (Para 0002), the container having an outward curl (24) formed at a leading end of a mouth-neck section thereof (Para  0023, Fig.2), an outer peripheral surface of the annular protrusion (54) of the second layer (52 A) of the liner is 

Regarding claim 8, KAMATA discloses A container lid (4) comprising a body made of a thin metal plate (Para 0002), the body having a circular top panel wall ( para 0019, Fig.1,41), and a cylindrical skirt wall (42) extending downwardly from a peripheral edge of the top panel wall (Para 0019, 41) ; and a synthetic resin liner (5) disposed on an inner surface of the top panel wall of the body (Para 0021), the liner being composed of a first layer (51A) formed by press-molding a rigid synthetic resin material supplied to the inner surface of the top panel wall (Para 0029); and a second layer (52A) formed by press-molding a flexible synthetic resin material supplied to a lower surface of the first layer(Fig. 7, Para 0031), the first layer of the liner having a circular central portion (See annotated fig. below)  extending along the inner surface of the top panel wall of the body, the second layer (52A) of the liner being laminated (Para 0009) to the central portion (Fig.1; 52A is laminated to 51A and the central portion is part of the first liner 51A) of the first layer  and having thin-walled central portion (Fig.7) and a toroidal thick-walled outer peripheral edge portion (Fig.7), wherein the central portion of the first layer (51A) has a toroidal region (See annotated fig. below; TTRV) that varies in thickness, a region radially inside of the toroidal region that does not vary in thickness ( The center portion of the central portion as annotated below; from left to right since the slope is rising and falling down there must a transitional region which would have a flat (not varying in thickness) region)   and a radially outer region (See annotated fig. below) radially outside of the toroidal region , the toroidal region having an outer peripheral edge (see annotated fig. below)  situated radially inwardly of the toroidal thick-walled outer peripheral edge portion of the second layer (See annotated fig. below).

    PNG
    media_image4.png
    434
    688
    media_image4.png
    Greyscale
 
However, KAMATA does not explicitly discloses, a toroidal outer peripheral edge portion extending along an inner surface of an outer peripheral edge part of the top panel wall of the body and along an inner surface of an upper end part of the skirt wall, and the radially outer region extending to a boundary between the central portion and the toroidal outer peripheral edge portion of the first layer.
Tsuchimoto is in the field of endeavor and discloses a first layer of the liner (11) having a circular central portion (See annotated figure below) extending along the inner surface of the top panel wall of the body  ; and a toroidal outer peripheral edge portion (See annotated figure below) extending along an inner surface of an outer peripheral edge part of the top panel wall of the body (Fig.1) and along an inner surface of an upper end part of the skirt wall (Fig.1), and the radially outer region extending to a boundary between the central portion and the toroidal outer peripheral edge portion of the first layer.

    PNG
    media_image5.png
    433
    624
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KAMATA to incorporate a toroidal outer peripheral edge portion extending along an inner surface of an outer peripheral edge part of the top panel wall of the body and along an inner surface of an upper end part of the skirt wall, and the radially outer region extending to a boundary between the central portion and the toroidal outer peripheral edge portion of the first layer as taught by Tsuchimoto in order to preventing gas from passing from inside and outside (para 0002).

Regarding claim 9, Kamata- Tsuchimoto discloses the second layer (51A) has an annular protrusion (54, Fig.7) protruding downward is present in a radially inner region of the thick-walled outer peripheral edge portion (As annotated in claim 8), and wherein the outer peripheral edge (As annotated in claim 8) of the toroidal region of the first layer is located radially inwardly of an inner peripheral edge of the annular protrusion (54). 

Regarding claim 10, KAMATA-Tsuchimoto discloses the toroidal region of the first layer (51A) is located opposite a radially outer region of the thin-walled central portion of the second layer (52 A) (Fig.7); and a thickness of the radially outer region of the thin-walled central portion of the second layer (52 A, See annotated figure below) gradually increases radially outwardly in accordance with thickness variations in the toroidal region of the first layer (51 A) (Fig.1, Para 0013,KAMATA).

    PNG
    media_image3.png
    293
    477
    media_image3.png
    Greyscale

Regarding claim 11, KAMATA-Tsuchimoto discloses the inclination angle (Fig.7). However, KAMATA does not explicitly disclose the toroidal region varies in thickness according to an inclination angle alpha is 0.5 to 3 degrees relative to the horizontal. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include a thickness varying region that inclines at an inclination angle is 0.5 to 3.0 degrees relative to horizontal. Doing so would improves the flowability of the resin from the central portion to the periphery during molding of the second liner (Para 0021) as taught by KAMATA. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
.
Response to Arguments
Applicant's arguments filed 01/19/22 have been fully considered but they are not persuasive.
Arguments related to product by process of claim 1 is not persuasive as this section of the limitation is currently amended. 
With regards to argument related to wall thickness of radially inner region be (i)  greater than the first layer’s central portion ,  it is noted that the features upon which applicant relies (i.e., [ i ]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the argument related to (II) press molding is considered to be product by process. The combination of KAMATA-Tsuchimoto discloses a thickness of outer peripheral edge portion of the first layer which is reasonably expected to minimize any damage caused by press molding. It is noted that No specific features have been claimed or argued which overcome the combination of KAMATA-Tsuchimoto.
With regards to argument related to toroidal thickness varying region, KAMATA has a first liner that changes profile in a slope (goes up and down from left to right) and therefore must be a central 
Arguments related to claim 4, Prior art of Kamata lacks outer peripheral edge portion which is disclosed by Tsuchimoto that teaches outer peripheral edge portion that covers the second liner and shares a boundary with it and therefore, when these two teaching are combined, it is reasonable to have a cap portion that has an outer peripheral edge of the toroidal region located radially inwardly of the annular protrusion as claimed by claim 4. 
With regards to argument related to claim 6 and 11, which discloses inclination angle relative to horizontal and the first liner of Kamata clearly discloses an incline angle. As shown below, the toroidal region can be interpreted as a linear inclination.

    PNG
    media_image6.png
    263
    482
    media_image6.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDUL ISLAM/Examiner, Art Unit 3736                         
/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2173.05(i)